Citation Nr: 1755890	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  12-03 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for coronary artery disease, to include as secondary to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1963 to December 1971, including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) located in Columbia, South Carolina.  The Veteran was provided a hearing in June 2013 with the undersigned Veterans Law Judge, and a transcript of the hearing is of record.

The claim was brought before the Board in November 2014 and July 2016 and was remanded for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets further delay, another remand is necessary to afford the Veteran every possible consideration. 

After a review of the record, the Board finds that the Veteran's service treatment records (STRs) and military personnel records, including his discharge forms, are currently not associated with the claims file.  The Board finds that the claim cannot be properly adjudicated until such records are retrieved and that all exhaustive efforts must be made to associate the Veteran's missing STRs and military personnel records with the claims file. 

Further, the Board notes that if the RO is unable to obtain the Veteran's STRs and it is through no fault of the Veteran, VA has a heightened duty to assist.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to assist Veterans in developing facts pertinent to a claim in a case where STRs are presumed destroyed includes the obligation to search for alternative medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  Where the Veteran's STRs have been destroyed or lost, the Board is under a duty to advise the claimant to obtain other forms of evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  Thus, if the Veteran's STRs are found to be lost or destroyed, the AOJ should advise the Veteran of alternative sources of records and assist him in obtaining any additional development.

Accordingly, the case is REMANDED for the following action:

1.  Exhaust all reasonable administrative efforts to obtain the Veteran's STRs and military personnel records, to include his DD-214 discharge papers. 

If the STRs or military records are not obtainable, send the Veteran a notice letter in accordance with 38 C.F.R. § 3.159 (e), informing him of VA's unsuccessful attempts to obtain his outstanding service treatment records.  The letter must: (a) identify the specific records VA was unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.

2.  If additional service treatment records not previously of record are obtained, provide the Veteran's file to the appropriate VA examiners for review and request an opinion regarding whether it is at least as likely as not (50 percent probability or greater) that the Veteran's coronary artery disease is a result of his active duty, to include as secondary to herbicide exposure.  Reasons and bases for all opinions should be provided.

3.  After completion of the above, readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and afford them a reasonable opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




